Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/589980, filed on 02/01/2022. Claims 1-7 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an elevator car" in line 4.  It is unclear if this is the same elevator car as previously mentioned in line 1.
Claim 3 recites the limitation "the width direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2020-117394 to Sannomiya et al (henceforth referred to as Sannomiya).
Regarding claims 1-4, 6, Sannomiya discloses a support jig (i.e. Fig. 3) for assembling an elevator car (i.e. Fig. 2, ref. 2) comprising: 
a first member (i.e. Fig. 3, ref. 16, 20) comprising a first member body (i.e. Fig. 9, ref. 16) configured to be detachably fixed to a car rail (i.e. Fig. 3, ref. 15) having a front surface (i.e. Fig. 3, surface on 15b side) and a rear surface (i.e. Fig. 3, surface on 15a side) and vertically extending in a shaft (i.e. Fig. 2, ref. 1) to guide an elevator car on the front surface side, and a mount part (i.e. Fig. 3, ref. 20) on which a component of the elevator car is mountable; and 
a second member (i.e. Fig. 9, ref. 17) comprising a second member fixing part (i.e. Fig. 9, ref. 17b) configured to be detachably fixed to the car rail, and a support part (i.e. Fig. 3, ref. 17a) extending from the second member fixing part and configured to support the mount part of the first member from below. 
Wherein the first member body comprises: a first member fixing part (i.e. Fig. 9, ref. 16b) configured to contact the car rail from the rear surface side of the car rail; and 
a plurality of clamping assemblies (i.e. Fig. 4, 5, 6, ref. 21, 22, 23 and 27, 28, 29) configured to fix the first member fixing part to the car rail by being fixed to the first member fixing part with the car rail held between the first member fixing part and the plurality of clamping assemblies: 
wherein a magnitude of a clamping force of each of the plurality of clamping assemblies clamp the car rail when the plurality of clamping assemblies are fixed to the first member fixing part is adjustable (i.e. via the bolts, ref. 29 or 23). 
Wherein the first member fixing part has a plurality of long holes (i.e. Fig. 9, ref. 16d) respectively disposed at positions corresponding to both ends in the width direction of the car rail when the first member fixing part is held in contact with the car rail, the plurality of long holes being long in the width direction of the car rail; 
each of the plurality of clamping assemblies comprises: 
a clip (i.e. Fig. 4, ref. 22 or 28) configured to hold the car rail between the first member fixing part and the clip; 
a bolt (i.e. Fig. 4, ref. 21 or 27) configured to be inserted into the long hole while passing through the clip; and
a nut (i.e. ref. 23 or 29) configured to come into threaded engagement with the bolt.
Wherein the first member fixing part has a first edge (i.e. Fig. 8, ref. 16c) that is located close to the second member (i.e. Fig. 9, ref. 17) when the first member fixing part is fixed to the car rail being in contact with the rear surface of the car rail, the first edge inclined (i.e. in this case ref. 16c is inclined at 90 degrees) with respect to the vertical direction; 
the second member fixing part has a second edge (i.e. Fig. 8, ref. 17c) that is located close to the first member when the second member fixing part is fixed to the car rail while being in contact with the rear surface of the car rail, the second edge extending along a direction in which the first edge extends, and configured to contact the first edge (i.e. Fig. 14). 
Wherein the first member body and the mount part of the first member are detachably connected to each other; 
the first member body comprises a connecting part (i.e. Fig. 7, ref. 16a) that connects the first member fixing part with the mount part, and 
the connecting part of the first member body and the support part of the second member body have the same size and same shape (i.e. Fig. 3, ref. 16a and 17a is the same size and shape).
Wherein each of the first member fixing part and the second member fixing part has a plate shape (i.e. Fig. 9, ref. 16b and 17b, respectively) extending along the rear surface while being in contact with the car rail from the rear surface side. 

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-026372 to Kawasaki (henceforth referred to as Kawasaki).
Regarding claims 1-2, 5-7, Kawasaki discloses a support jig (i.e. Fig. 5, ref. 21) for assembling an elevator car (i.e. Fig. 10, ref. 12) comprising: 
a first member (i.e. Fig. 1, ref. 29, 26) comprising a first member body configured to be detachably fixed to a car rail (i.e. Fig. 1, ref. 22) having a front surface (i.e. Fig. 3, ref. 22a) and a rear surface (i.e. Fig. 3, ref. 22b) and vertically extending in a shaft to guide an elevator car on the front surface side, and a mount part (i.e. Fig. 2, ref. 27) on which a component (i.e. Fig. 5, ref. 6) of the elevator car is mountable; and 
a second member (i.e. Fig. 2, ref. 29, 26 on the right) comprising a second member fixing part (i.e. Fig. 2, ref. 26) configured to be detachably fixed to the car rail, and a support part (i.e. Fig. 2, ref. 29) extending from the second member fixing part and configured to support the mount part of the first member from below. 
Wherein the first member body comprises: a first member fixing part (i.e. Fig. 1, ref. 26) configured to contact the car rail from the rear surface side of the car rail; and 
a plurality of clamping assemblies (i.e. Fig. 1 and 2, ref. 34) configured to fix the first member fixing part to the car rail by being fixed to the first member fixing part with the car rail held between the first member fixing part and the plurality of clamping assemblies: 
wherein a magnitude of a clamping force of each of the plurality of clamping assemblies clamp the car rail when the plurality of clamping assemblies are fixed to the first member fixing part is adjustable (i.e. via the bolt, ref. 34).
 Wherein the first member body and the mount part of the first member are detachably connected to each other; 
the first member body comprises a connecting part (i.e. Fig. 1, ref. 29) that connects the first member fixing part with the mount part, 
the first member fixing part of the first member body and the second member fixing part of the second member have the same size and the same shape (i.e. Fig. 2, ref. 26 on the left and 26 on the right is the same size and shape), and 
the connecting part of the first member body and the support part of the second member body have the same size and same shape (i.e. Fig. 1 and 2, ref. 29 on the left and 29 on the right is the same size and shape).
Wherein each of the first member fixing part and the second member fixing part has a plate shape (i.e. Fig. 2, ref. 26 is plate shaped) extending along the rear surface (i.e. Fig. 2, ref. 22b) while being in contact with the car rail from the rear surface side. 
Wherein the mounting part has a mounting surface facing upward (i.e. Fig. 3 , ref. 27) when the first member is fixed to the car rail, and 
the mounting surface has a mark (i.e. Fig. 3, ref. 49) for positional alignment at a certain position in the width direction on the mounting surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2020-117394 to Sannomiya et al. 
Regarding claim 5, Sannomiya does not specifically teach the first member fixing part and the second member fixing part having similar shape and size and placed in mirrored positions but does not teach the first and second member fixing parts are the exact same size and shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second member fixing parts the exact same and size and installed in mirrored positions to simplify the variation in production of parts and reduce cost. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2012-180178 to Takamura teaches a support jig for an elevator installation;
JP 2004-149258 to Naganuma et al teaches a support jig for an elevator installation; 
CN 105668408 to Narita et al teaches a support jig for an elevator installation;
WO 2016/038678 to Motomura teaches an equipment mounting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654